DETAILED ACTION

1. This communication is in response to the preliminary amendment filed on 01/18/2021.  The present application is being examined under the AIA  first to invent provisions. 

  2. Status of the claims: 
   
        Claims 1-68 are canceled.
        Claims 69-88 are pending.
 
Double Patenting    

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3a. Claims 69-88are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 10,929,680 B2 in view of Hearing et al. 7,949,150 B2. However, US Patent 10,691,547 B21 does not disclose classification feature using neural network. Moran discloses disaster even with recovery procedure (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets  efficiently by using a neural network  by doing so target object would be tracked efficiently .

This is a nonstatutory double patenting rejection.

3b. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent 10,614,311 B2, in view of Hearing et al. 7,949,150 B2.  However, US Patent 10,614,311 B21 does not disclose classification feature using neural network. Hearing discloses classification feature using neural network (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets  efficiently by using a neural network  by doing so target object would be tracked efficiently . 
This is a nonstatutory double patenting rejection.

3b1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of US Patent 9,524,437 B2, in view of Hearing et al. 7,949,150 B2.  US Patent 10,524,437 B2 discloses classification feature; however, US Patent 10,524,437 B2 does not disclose classification feature using neural network. Hearing discloses classification feature using neural network (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets efficiently by using a neural network.  
This is a nonstatutory double patenting rejection.

3b2. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-63 of US Patent 9,210,336 B2 in view of Hearing et al. 7,949,150  B2. US Patent 9,210,336 B2 discloses classification feature; however, US Patent 9,210,336 B21 does not disclose classification feature using neural network. Hearing discloses classification feature using neural network (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets efficiently by using a neural network. 
This is a nonstatutory double patenting rejection.

3b3. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-71 of US Patent 8,848,053 B2, in view of Hearing et al. 7,949,150 B2.  However, US Patent 8,848,053 B21 does not disclose classification feature using neural network. Hearing discloses classification feature using neural network (Hearing, column 5, lines 23-47), it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine them in order to detect targets efficiently by using a neural network. 
 This is a nonstatutory double patenting rejection.
 
3c1. Table

Instant Claims for Application 17/151,292
Claims of US Patent  10,929,680 B2
Claim 69.  A method of automatically generating at least one secondary video stream based on a primary video stream, performed by a computer responsive to a user interface, the method comprising:
      performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; 
       detecting, by the computer:
            foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; 





  
          classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and

          in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, 








         


 wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest.  

Claim 1. A system to automatically generate a secondary video stream based on a primary video stream, the system comprising:

     a computer configured to: perform video analytics on the primary video stream to generate one or more analysis results, the one or more analysis results including information relating to a first target of interest; 
   detect the first target of interest using the analysis results; automatically extract a first secondary video stream from the primary video stream, the first secondary video stream capturing at least a portion of the first target of interest, the first secondary video stream having a field of view smaller than a field of view of the primary video stream; 
track the first target of interest; display the first secondary video stream including the at least the portion of the first target of interest; detect a second target of interest using the analysis results; 





automatically adapt the first secondary video stream from the primary video stream to capture at least a portion of the first and second targets of interest, the first secondary video stream having a field of view smaller than the field of view of the primary video stream; track the second target of interest; and 

display the first secondary video stream including the at least the portion of each of the first and second targets of interest.





3c2. Table


Instant Claims for Application 17/151,292
Claims of US Patent  10,614,311 B2
Claim 69.  A method of automatically generating at least one secondary video stream based on a primary video stream, performed by a computer responsive to a user interface, the method comprising:
      performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; 
       detecting, by the computer:
            foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; 

  
          classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and

          in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, 








         


 wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest.  

Claim 1. A system to automatically generate a secondary video stream based on an incoming primary video stream, the system comprising:
     a computer configured to: 
    perform video analytics on the primary video stream to generate one or more analysis results, the one or more analysis results including information relating to first and second targets of interest; 
     detect the first and second targets of interest using the analysis results, and determine the first and second targets of interest are moving targets;












     automatically extract a first secondary video stream from the primary video stream, the first secondary video stream capturing at least a portion of each of the first and second targets of interest in motion, the first secondary stream having a field of view smaller than a field of view of the primary video stream;


     track the first and second targets of interest; and 



    display the first secondary stream including the at least the portion of each of the first and second targets of interest in motion. 






3c3. Table

Instant Claims for Application 17/151,292
Claims of US Patent  9,524,437 B2
Claim 69.  A method of automatically generating at least one secondary video stream based on a primary video stream, performed by a computer responsive to a user interface, the method comprising:
      performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; 

       detecting, by the computer:
            foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; 




          classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and

          in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, 


 wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest.  

Claim 1. A system to automatically generate at least one secondary video stream based on an incoming primary video stream, the system comprising:  a user interface; and
       a computer responsive to the user interface and configured to perform video analytics on the primary video stream to generate one or more analysis results,



 the one or more analysis results including information relating to at least one element selected from the group consisting of a target, an event, and an area, to detect at least one of a target of interest, an event of interest and an area of interest using the analysis results and at least one of a user specified criterion received via the user interface or an automatically detected criterion, and


 to classify at least one of the detected target of interest and the detected event of interest, and

    in response to the classifying, to automatically extract a first secondary video stream comprising at least a portion of at least one of the detected target of interest and the detected event of interest, 


     wherein a field of view of the first secondary video stream is smaller than a field of view of the primary video stream, wherein the computer is configured to detect foreground objects in the primary video stream.




3c3. Table

Instant Claims for Application 17/151,292
Claims of US Patent  9,210,336 B2
Claim 69.  A method of automatically generating at least one secondary video stream based on a primary video stream, performed by a computer responsive to a user interface, the method comprising:
      performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; 


       detecting, by the computer:
            foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; 

          classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and

          in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, 



 wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest.  

Claim 1. A method of automatically generating at least one secondary video stream based on an incoming primary video stream, comprising: 

      performing video analytics on the primary video stream to generate one or more analysis results, the one or more analysis results including information relating to at least one element selected from the group consisting of a target, an event, and an area; 

      detecting at least one of a target of interest, an event of interest and an area of interest using the analysis results and at least one of a user specified criterion or an automatically detected criterion; and









       automatically extracting at least one secondary video stream from the primary video stream based on the detecting, wherein a field of view of the secondary video stream is smaller than a field of view of the primary video stream, 

      wherein the method further comprises classifying at least one of the detected target of interest and the detected event of interest, and in response to the classifying, extracting a first secondary video stream comprising at least a portion of at least one of the detected target of interest and the detected event of interest.




3c4. Table

Instant Claims for Application 17/151,292
Claims of US Patent  8,848,053  B2
Claim 69.  A method of automatically generating at least one secondary video stream based on a primary video stream, performed by a computer responsive to a user interface, the method comprising:

      performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; 






       detecting, by the computer:
            foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; 




          classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and

          in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, 




 wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest.  

Claim 1. A method of automatically generating a plurality of secondary video streams based on an incoming primary video stream, comprising: 


     performing video analytics on the primary video stream to generate one or more analysis results by one or more hardware processors, the one or more analysis results including information relating to at least one element selected from the group consisting of an event and an area of interest, wherein the analysis results are generated using an inference module with one or more user customizable rules; 

       detecting, by the one or more hardware processors, one or more events in the primary video stream based on the one or more analysis results, wherein the one or more events refers to one or more objects engaged in an activity; and 











       automatically extracting, by the one or more hardware processors, the plurality of secondary video streams from the primary video stream based on the one or more analysis results, wherein a field of view of one or more video streams in the plurality of secondary video streams is smaller or equal to than a field of view of the primary video stream.





 
REASONS FOR ALLOWANCE

4. Claims 69-88 are allowed.

The following is an examiner's statement of reasons for allowance: 

      The prior art of the record does not disclose the limitations of   “performing video analysis on the primary video stream to generate one or more analysis results, the one or more analysis results including information corresponding to at least one of a target of interest, an event of interest, and an area of interest; detecting, by the computer: foreground objects in the primary video stream, and at least one of the target of interest, the event of interest, and the area of interest using the one or more analysis results and at least one of an automatically detected criterion and a user specified criterion received by the computer via the user interface; classifying, using a neural network, at least one of the detected target of interest and the detected event of interest; and in response to the classifying, automatically extracting a first secondary video stream having a virtual field of view defined to be smaller than a field of view of the primary video stream, wherein the first secondary video stream comprises at least a portion of at least one of the detected target of interest and the detected event of interest,"  as recited in Applicant's claims 69-88. Claims 69-88 of the instant application are allowed over said prior art of record.        
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455